Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-42926) on Form S-8 of Big Dog Holdings, Inc. and subsidiaries of our report dated March 28, 2008 relating to our audits of the consolidated financial statements, and the financial statement schedule, which appear in this Annual Report on Form 10-K of Big Dog Holdings, Inc. and subsidiaries for the year ended December 31, 2007. SINGER LEWAK GREENBAUM & GOLDSTEIN LLP Los
